DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Response to Amendment
	The amendment filed 09/13/2022 has been entered. Claims 1-20 remain pending in the application and claims 14-20 are withdrawn. Applicant’s amendments to the claims have not overcome each interpretation of rejection previously set forth in the Final Office Action mailed 05/13/2022.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. See rejection below for arguments directed to the claims as amended. However, the 112(a) rejection and the Drawing objection are now withdrawn in light of the amended claims and Drawings submitted on 09/13/2022.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 line 7 “the longitudinal axis” should read “the central longitudinal axis”
Claim 10 line 9 “the longitudinal axis” should read “the central longitudinal axis”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne et al. (US Patent 8,808,313), hereinafter known as “Thorne.”
With regards to claim 1, Thorne discloses (Figures 1-7) a suture passer 1, comprising: 
a cannulated needle 3 having a distal tip 6 having a central longitudinal axis (distal most point of element 6; central longitudinal axis is along the length of the distal tip 6) (Col 2 lines 17-38); 
a post 11 slidable (Col 2 lines 39-41) within the cannulated needle 3 (Col 2 lines 17-21 – tubular member 3 could be a single cylindrical or tubular tube containing two parallel lumens within its interior); 
a snare 9 slidable (Col 2 lines 39-41) within the cannulated needle 3 between an extended position (figures 3-4) and a retracted position (figure 5), wherein the snare 9 is a loop 9a having a distal portion configured to be bent at an angle to the longitudinal axis (Col 3 lines 9-16 - snare is made of shape-memory material such as Nitinol and therefore the functional limitation of “configured to be bent” is met by the material property of Nitinol being elastic and able to bend; alternatively snare loop 9a is seen as bent as shown by the four outmost points that make up the four angles of the snare loop shape) and toward and extended around the post in the retracted position (figure 5); and 
wherein in the extended position (figures 3-4), the snare 9 extends from the distal tip of the cannulated needle 3.  
With regards to claim 2, Thorne discloses a handle 2 extending proximally from the cannulated needle 3 (figure 1).  
With regards to claim 3, Thorne discloses a bent portion (Col 3 lines 47-53) in the cannulated needle 3.  
With regards to claim 4, Thorne discloses wherein the distal tip 6 of the cannulated needle 3 extends from the bent portion (figure 2).  
With regards to claim 7, Thorne discloses wherein the snare 9 extends at angle relative to the post 11 in the extended position (see figure 3, snare 9 and post 11 are separate and away from each other, creating an angle therebetween).  
With regards to claim 8, Thorne discloses wherein the loop 9a of a first size in the extended position (figure 4) and a second size in the retracted position (figure 5), the first size larger than the second size (snare in figure 4 is larger than snare in figure 5).  
With regards to claim 9, Thorne discloses wherein the snare 9 is expandable, increasing in size from the retracted position to the extended position (Col 3 lines 4-16).  
With regards to claim 10, Thorne discloses (Figures 1-7) a suture passer 1, comprising: 
a proximal handle 2 with a cannulated needle 3 extending distally therefrom, the cannulated needle 3 terminating in a distal tip having a central longitudinal axis (distal most point of element 6; central longitudinal axis is along the length of the distal tip 6) (Col 2 lines 17-38); 
a post 11 slidable (Col 2 lines 39-41) within the cannulated needle 3 (Col 2 lines 17-21 – tubular member 3 could be a single cylindrical or tubular tube containing two parallel lumens within its interior) between an extended position (figures 3-4) and a retracted position (figure 5); 
a snare 9 slidable (Col 2 lines 39-41) within the cannulated needle 3 between an extended position (figures 3-4) and a retracted position (figure 5), wherein the snare 9 is a loop 9a having a distal portion configured to be bent at an angle to the longitudinal axis (Col 3 lines 9-16 - snare is made of shape-memory material such as Nitinol and therefore the functional limitation of “configured to be bent” is met by the material property of Nitinol being elastic and able to bend; alternatively snare loop 9a is seen as bent as shown by the four outmost points that make up the four angles of the snare loop shape) and toward and extended around the post in the retracted position (figure 5); and 
wherein in its extended position (figures 3-4), the snare 9 extends from the distal tip 6 of the cannulated needle 3.  
With regards to claim 11, Thorne discloses an open region (see annotated figure 3 below) between the snare 9 and the post 11 when the snare 9 is in its extended position (figure 3) and the post 11 is in its extended position (figure 3).  

    PNG
    media_image1.png
    465
    554
    media_image1.png
    Greyscale

With regards to claim 12, Thorne discloses wherein the open region is closed, forming a closed region when the snare 9 moves from its extended position to its retracted position (see annotated figure 5 below).  

    PNG
    media_image2.png
    428
    678
    media_image2.png
    Greyscale

With regards to claim 13, Thorne discloses wherein in its extended position (figure 3), the snare 9 extends an angle relative to the post 11 in its extended position (see figure 3, snare 9 and post 11 are separate and away from each other, creating an angle therebetween).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne.
With regards to claims 5-6, Thorne discloses the suture passer as claimed in claim 3. Thorne is silent wherein the bent portion is crescent shaped; and wherein the bent portion is a 45-degree curve.  
However, Thorne teaches it would be understood that tubular members could be curved to facilitate access to certain work sites… which itself can be shaped into a variety of curvatures of varying degrees (Col 3 lines 47-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture passer as suggested by Thorne to include the claimed crescent shape and 45-degree curve of the bent portion for the purpose of facilitating access to certain work sites (Col 3 lines 47-53 of Thorne). Also, as stated in MPEP 2144.04 IV. B, a change in shape motivation is obvious if there is no persuasive evidence of the significant configuration (Specification [0022] of the present application states the bent portion “may” comprise a bend or curve of a variety of configurations). The 45-degree curve of the bent portion will provide a similar advantage as a crescent shaped bent portion for navigating specific sites in the patient’s body requiring a sharper bend around a curve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/25/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771